DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1-15 are pending. Amendments to claims 1 and 8 filed on 12/10/2021 are acknowledged. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, line 8, with respect to the limitation "a supply for nitrogen to the cell,” it is unclear if the term “supply for nitrogen” means (a) supply for pure nitrogen, or (b) supply for nitrogen-containing gas like air, for example.

Regarding claim 8, line 3, with respect to the limitation " forming nitride ions from nitrogen at a cathode,” it is unclear if the term “nitrogen” means (a) pure nitrogen, or (b) nitrogen-containing gas like air, for example.

Claims 2-7 are rejected, because they depend from the rejected claim 1. 

Claims 9-15 are rejected, because they depend from the rejected claim 8. 

Allowable Subject Matter

Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 1 as a whole, including the limitation that the anode comprises a metal selected from the group consisting of: Li, Mg, Ca, Sr, Ba, Zn, and Al. The closest prior art reference appears to be article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” by Murakami et al. (“Murakami”). Murakami teaches a similar process for generating ammonia to the claimed process but utilizes a carbon anode. There is no clear motivation or rationale rendering a modification of the Murakami apparatus by substituting the carbon anode taught by Murakami with an anode comprising a metal selected from the group consisting of: Li, Mg, Ca, Sr, Ba, Zn, and Al, because these metals do not appear to be suitable for oxidation of chloride ions to chlorine which appears to be one of the purposes of Murakami.

As to claim 8, the found prior art fails to teach or render obvious a method for electrolytically producing ammonia by dissolving metal ions in an electrolyte.
The closest prior art reference appears to be article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” by Murakami et al. (“Murakami”). Murakami teaches a similar process for generating ammonia to the claimed process but utilizes a carbon anode. There is no clear motivation or rationale rendering a modification of the Murakami process to include the claimed process step of forming metal ions from a metal at an anode comprising the metal.  

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is 571-270-1915. The examiner can normally be reached Mondays, Wednesdays, from noon to 8:00 pm (ET) and Thursdays, from noon to 4:00pm (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To receive assistance from a USPTO Customer Service Representative or to access the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795